DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first bonding body”, “the pressing body”, and “the second bonding body".  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the first pressing wall", “the second pressing wall”, and “the third pressing wall”.  There is insufficient antecedent basis for these limitations in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Son et al. (US 2017/0263492)
With respect to claims 1 and 12, Son et al. disclose a manufacturing apparatus for a display device (paragraphs 0056-0107; FIGS. 6-19), where the display device includes a cover window (20), the cover window includes a first planar portion (D1), a side portion (D2) of each end portion of the first planar portion, and a second planar portion (D3) extending from the side (D2), where arcuate hook regions are formed and bent inward. The apparatus includes: 
an upper jig (50) and a lower jig (40) includes a body (41), a side (42), and an elastic buffer (43), where the lower jig may include an adhesive or may be vacuum adsorbed to secure the display panel and the lower jig moves in three directions so that the lower portion of the first planar portion of the cover window can be coupled to the upper portion of the display panel; and
a driving unit connected to a first drive, which may be a pneumatic cylinder, a hydraulic cylinder or an electric motor (paragraph 0076; Figures 15-17).
With respect to claim 2, Son et al. teach that the sides (42) of the lower jig are arranged symmetrically.

With respect to claim 6, Son et al. teach that the upper jig and lower jig may absorb via vacuum to secure the cover window and display panel (paragraphs 0082 and 0086). 
With respect to claim 11, it would be inherent to provide the first bonding body, the second bonding body, the pressing body, and the driving mechanism made of aluminum alloy to ensure sufficient strength to press the cover window and display panel (paragraph 0082).
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Son et al.
With respect to claim 13, Son et al. teach a bonding method for attaching a curved cover plate to a flexible display panel, comprising: 
providing a display panel (10), a cover window (20), the cover window includes a first planar portion (D1), a side portion (D2) of each end portion of the first planar portion, and a second planar portion (D3) extending from the side (D2), where arcuate hook regions are formed and bent inward (Figure 8); 
attaching the flexible screen onto outer sides of the first bonding body, the pressing body, and the second bonding body, thus obtaining an initial body (Figure 11); 
inserting the initial body into an inner side of the curved cover plate with the irregular shape and pressing the initial body, completing attaching a portion of the flat area of the curved cover plate with the irregular shape to the flexible screen (Figure 17); and 
driving the driving mechanism to drive the first bonding body and the second bonding body to move along a direction towards the hook arc areas, respectively, until completing 
With respect to claim 14, Son et al. teach attaching the flexible display panel onto the outer sides of the first bonding body, the pressing body, and the second bonding body comprising via vacuum adsorption (paragraphs 0082 and 0086).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Son et al. as applied to claim 14 above, and further in view of Mizuno (CN 104471630A).
	The teachings of claim 14 are as described above.
Although not specifically taught by Son et al. it would have been obvious to reduce an absorption pressure of the vacuum absorption to create a neutral environment before contacting and bonding the cover window and display panel. 
Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745